 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RICHARD EWENSTEIN (CABN 294649)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6842
 7        FAX: (415) 436-7027
          richard.ewenstein@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 20-CR-00040-JD
                                                      )
14           Plaintiff,                               ) STIPULATION RESETTING HEARING DATE
                                                      ) AND EXCLUDING TIME AND ORDER
15      v.                                            )
                                                      )
16   ADAM NICHOLAS WORKMAN,                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Adam Workman that the defendant’s initial appearance before this Court scheduled for March

21 18, 2020 be reset for April 22, 2020 at 10:30 a.m. It is further hereby stipulated by the parties that time

22 be excluded under the Speedy Trial Act from March 18, 2020 through April 22, 2020.

23           The parties stipulate and agree that time be excluded under the Speedy Trial Act so that defense
24 counsel can continue to prepare, including by conferring with the defendant regarding a proposed plea

25 agreement. As of the date of this motion, the President of the United States has declared a national

26

27

28

     STIPULATION RESETTING HEARING AND EXCLUDING TIME AND [PROPOSED] ORDER
     Case No. 20-CR-00040-JD                                       v. 7/10/2018
 1 public health emergency,1 and the Governor of the State of California has declared a public health

 2 emergency through the state,2 both in response to the spread of the virus known as COVID-19. One of

 3 the effects of this public health situation has been an impairment of defense counsel’s ability to meet

 4 with and effectively communicate with her client. Therefore, the parties stipulate and agree that

 5 excluding time until April 22, 2020 will allow for the effective preparation of counsel. See 18 U.S.C.

 6 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

 7 the time from March 18, 2020 through April 22, 2020 from computation under the Speedy Trial Act

 8 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

 9 (B)(iv).

10            The undersigned Assistant United States Attorney certifies that he has obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14 DATED: 03/16/2020                                              /s/                  ___
                                                         RICHARD EWENSTEIN
15                                                       Assistant United States Attorney

16
     DATED: 03/16/2020                                            /s/               ___
17                                                       ELLEN LEONIDA
                                                         Counsel for Defendant Adam Workman
18

19

20

21

22

23

24

25
     1
       See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
26
     (COVID-19) Outbreak, https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
27   emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ (Mar. 13, 2020).
     2
       See Governor Newsom Declares State of Emergency to Help State Prepare for Broader Spread of COVID-
28   19, https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to-help-state-
     prepare-for-broader-spread-of-covid-19/ (Mar. 4, 2020).
     STIPULATION RESETTING HEARING AND EXCLUDING TIME AND [PROPOSED] ORDER
     Case No. 20-CR-00040-JD                                                                 v. 7/10/2018
 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court resets the initial appearance hearing from March 18, 2020 to April 22, 2020 and finds that failing

 4 to exclude the time from March 18, 2020 through April 22, 2020 would unreasonably deny defense

 5 counsel and the defendant the reasonable time necessary for effective preparation, taking into account

 6 the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of

 7 justice served by excluding the time from March 18, 2020 through April 22, 2020 from computation

 8 under the Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial.

 9 Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the initial appearance

10 hearing set on March 18, 2020 is reset for April 22, 2020 and time from March 18, 2020 through April

11 22, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),

12 (B)(iv).

13

14          IT IS SO ORDERED.

15

16 DATED: _March 16, 2020_______                                 ___________________________
                                                                 JAMES DONATO
17                                                               United States District Judge

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RESETTING HEARING AND EXCLUDING TIME AND [PROPOSED] ORDER
     Case No. 20-CR-00040-JD                                       v. 7/10/2018
